Case 1:20-cv-05265-GBD Document 36 Filed 05/20/21 Page 1 of 1

pment
aa ae
eh a “Sa ay
€
a?

. . ee

 

 

UNITED STATES DISTRICT COURT FOR cope LE BREN
THE SOUTHERN DISTRICT OF NEW YORK ye

JOSE CRUZ ARROYO RODRIGUEZ,
Individually and on behalf of others similarly

situated, Case No.: 1: :20-cv-05265-GBD
Plaincff,
-against- JUDGMENT

753 WASHINGTON TRATTORIA INC.
(D/B/A MALAPARTE), SEBASTIAN
WIDMANN, EMANUELE ATTALA (A.KA,
EMANUEL), FRANCISCO VARGAS, and
JACKA PO,

Defendants

On May 20,  20>\ Plaintiffs filed notice(s) of acceptance of offer of
judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure;

NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

That the Plaintiff JOSE CRUZ ARROYO RODRIGUEZ, has judgment against Defendants
753 WASHINGTON TRATTORIA INC. (D/B/A MALAPARTE), SEBASTIAN WIDMANN,
EMANUELE ATTALA (A.KA. EMANUEL), FRANCISCO VARGAS, and JACISA PO, jointly
and severally, in the amount of $90,000.00 (Ninety thousand dollars and zero cents exactly) which is

inclusive of attorneys’ fees and costs.

MAY 25 2094

Dated: 2021 SO ORDERED,
os rap, & Dinwk
CG) d

 

 

 

ti

 
